DLD-227                                                         NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 19-2110
                                      ___________

                               KEITH BRYAN WEBB-EL,
                                              Appellant

                                             v.

                            WARDEN ALLENWOOD USP
                       ____________________________________

                    On Appeal from the United States District Court
                         for the Middle District of Pennsylvania
                         (D.C. Civil Action No. 1-17-cv-00321)
                    District Judge: Honorable Christopher C. Conner
                      ____________________________________


                        Submitted for Possible Summary Action
                  Pursuant to Third Circuit L.A.R. 27.4 and I.O.P. 10.6
                                      July 2, 2019

        Before: JORDAN, GREENAWAY, JR., and NYGAARD, Circuit Judges

                             (Opinion filed: August 29, 2019)
                                        _________

                                        OPINION *
                                        _________

PER CURIAM

       Keith Brian Webb-El (also known as Keith Bryan Webb, BOP Reg. No. 19665-


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
080) is a federal prisoner who has been serving a life sentence since 1985 for the second-

degree murder of his six-year-old son. He has an extensive history of challenging that

conviction. Last year we affirmed the dismissal of another of his habeas petitions under

28 U.S.C. § 2241. See Webb v. Warden Allenwood USP, 735 F. App’x 42, 42-43 (3d

Cir. 2018) (per curiam). Webb-El argued in that petition, as he had before, that he is

innocent of second-degree murder because that count was not properly charged in his

superseding indictment. See id. at 42.

          About six months after our mandate issued, Webb-El filed with the District Court

the motion at issue here. He characterized it as a motion under Fed. R. Civ. P. 60(b), and

he again asserted his claim based on the superseding indictment. He also argued that the

District Court erred in dismissing his § 2241 petition. The District Court denied Webb-

El’s Rule 60(b) motion on the ground that Webb-El had shown no basis to disturb its

ruling.

          Webb-El now appeals, and we will affirm. In ruling on Webb-El’s motion, the

District Court applied the standard that governs motions for reconsideration under Fed. R.

Civ. P. 59(e) instead of the standard that governs Rule 60(b) motions. We will affirm,

however, because Webb-El stated no arguable basis for Rule 60(b) relief. Webb-El did

not rely on any new facts or new law. Instead, he merely argued that the District Court

erred in dismissing his petition for reasons that, if they had merit, would have been a

basis for relief on his previous appeal. “Rule 60(b) may not be used as a substitute for

appeal, absent extraordinary circumstance.” Morris v. Horn, 187 F.3d 333, 336 (3d Cir.



                                              2
1999). Webb-El has alleged no such circumstances here, and his arguments lack merit in

any event. 1

       For these reasons, we will affirm the judgment of the District Court. To the extent

that Webb-El’s document titled “expedited motion” seeks an expedited ruling, his request

is denied. To the extent that Webb-El’s filings can be construed to request any other

form of relief, they are denied as well.




1
 Webb-El argues, for example, that the District Court recharacterized his § 2241 petition
as an initial motion under 28 U.S.C. § 2255 in violation of Castro v. United States, 540
U.S. 375 (2003). The District Court, however, did not recharacterize Webb-El’s § 2241
petition and instead properly dismissed it on the ground that he could not proceed under §
2241. See Webb, 735 F. App’x at 42. Even if the District Court had recharacterized
Webb-El’s petition as a § 2255 motion, it would not have been his first. See id.
                                            3